Citation Nr: 0531106	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  00-04 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from July 1962 to October 
1966. 

This case comes before the Board of Veterans Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The Board notes that, although the veteran requested a Board 
hearing in his February 2000 substantive appeal (VA Form 9), 
he withdrew the request in a July 2005 statement.  


FINDING OF FACT

The veteran's current low back disability is etiologically 
related to an injuries sustained during active military 
service.


CONCLUSION OF LAW

The requirements for service connection for low back 
disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that service connection is warranted for 
low back disability because his current low back disability 
is due to injuries sustained in service when he was involved 
in a vehicle accident and when he slipped on ice.  

The medical evidence shows that the veteran has a current 
diagnosis of multiple lumbar disc herniations with 
degenerative changes.  The veteran underwent an L4-5, L5-S1 
diskectomy and laminectomy in December 1998.  The requirement 
of a current disability is therefore met.

The service medical records show that the veteran sustained 
an injury to his back in service on December 10, 1963, noted 
as back trouble from turning over "ontos" (an armored 
vehicle).  The December 10, 1963 entry notes that the veteran 
stated he was treated by a medical officer at the post 
dispensary on December 6, 1963, and that X-rays were taken.  
Those records are not included in the veteran's service 
records.  Extensive efforts were undertaken by the RO to 
locate additional service records in the early 1970's.  Those 
efforts were unsuccessful.  Nevertheless, the records clearly 
show that the veteran sustained an injury to his back and 
that he was treated for such injury.  The service medical 
records also show that the veteran was treated on December 
19, 1963, for a twisted back, caused by slipping on ice.  
Therefore, the requirement of an in-service injury or disease 
is met.

As the first and second elements are met, the Board must 
determine whether there is competent and probative evidence 
of a relationship between the veteran's in-service injury or 
injuries and his current disability.  The veteran has stated 
that he has experienced symptoms related to his lumbar spine 
since service.  However, this is not clearly shown by the 
record.  Significantly, the veteran filed claims for service 
connection for other disabilities in January 1974 and June 
1977.  He did not mention a back problem at those times.  In 
conjunction with those claims, he underwent VA examinations 
in January 1975 and September 1977.  No back symptoms or 
findings were reported.  The first record of treatment for 
back symptoms does not appear until September 1992, when the 
veteran reported to L.J.F., M.D. that he had intermittent 
back pain for 15 years.  This would extend the onset of 
symptoms back only to about 1977, well after the veteran left 
service.  

Thus, while the veteran's back was clearly injured in 
service, his spine was found to be normal at separation, and 
there appears to be no objective confirmation as to 
continuity of symptomatology after service.  See 38 C.F.R. § 
3.303(b) (2005); See also Curry v. Brown, 7 Vet. App. 59 
(1994) [a veteran's version of events from past may be of 
limited credibility and probative value in the absence of 
medical records showing treatment for the claimed disorder].

The veteran has submitted several opinions from his private 
physician, P.J.L., M.D. in support of his claim that his 
current disability is related to the injuries in service.  
However, a December 1997 report of P.J.L., M.D. is a patent 
recitation of the veteran's account that he suffered chronic 
low back pain since 1963.  See Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995) [a medical opinion that is based on the 
veteran's recitation of medical history, and unsupported by 
clinical findings, is not probative].

A January 1999 letter from P.J.L. states that it is 
"reasonable" that the veteran's present problem is an 
extension of an in-service injury.  P.J.L. made a similar 
statement in January 2000.  It does not appear that  P.J.L. 
reviewed the veteran's service medical records before 
rendering these opinions.  Therefore, the opinions are of 
limited probative value.  

In April 2000, P.J.L. submitted a letter in which he stated 
that he reviewed the service medical records noted above, 
showing the nature of the injuries to the veteran's back 
during service.  He concluded that "both these are related 
to his ongoing back problems and probably has developed into 
the back problems he has today[;] they certainly [were] the 
start of his problems."  

The Board finds that, unlike the previous opinions, the April 
2000 opinion of P.J.L. is conclusive with respect to medical 
nexus and is informed by a review of the pertinent service 
records.  It is therefore considered competent and probative 
evidence in support of a nexus.  

As noted above, there is significant evidence against the 
veteran's claim, not the least of which is the absence of any 
post-service medical evidence of a complaint or treatment for 
a back disability until 1992.  However, the veteran's former 
spouse submitted a notarized letter in April 2000 attesting 
to the fact that the veteran experienced back pain 
consistently after service, and that he was treated for back 
complaints during that period.  She stated that those records 
were no longer available.  The Board also finds it 
significant that there is no medical opinion of record that 
contradicts the veteran's claim, or the opinion of P.J.L.  
The Board believes that the April 2000 opinion of P.J.L. and 
the letter from the veteran's former spouse roughly counter 
the evidence against the claim, bringing the evidence for and 
against the claim into approximate balance.  In such 
circumstances as this, the benefit of the doubt goes to the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2005).  
Accordingly, service connection is in order for the veteran's 
current low back disability.


ORDER

Service connection for low back disability is granted.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


